Determination of the respondent Police Commissioner dated January 18, 1990, which revoked petitioner’s gun license, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Myriam Altman, J.], entered June 26, 1990) is dismissed, without costs and without disbursements.
On January 18, 1990, the petitioner’s pistol license was revoked following a hearing. That determination was based upon evidence stemming from two arrests, as to which the charges were dismissed, as well as a reported traffic incident. Both the Hearing Officer and Police Commissioner stated that, because the petitioner displayed the firearm twice and became physically involved in at least one altercation, the petitioner’s actions created doubt as to his ability to be entrusted with possession of the firearm. Contrary to petitioner’s arguments, the evidence adduced was adequate to support the respondent *184Commissioner’s determination. (Matter of Harris v Codd, 57 AD2d 778, affd 44 NY2d 978.) Concur — Sullivan, J. P., Rosenberger, Wallach, Kupferman and Rubin, JJ.